Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 1 of 25 PageID #: 1181




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION

   APTIVE ENVIRONMENTAL, LLC,                          §
                                                       §
          Plaintiff,                                   §
   v.                                                  §
                                                       §
   VILLAGE OF EAST ROCKAWAY,                           §          No. 2:19-cv-03365-SJF-SIL
   NEW YORK,                                           §
                                                       §
          Defendant.                                   §
                                                       §
                                                       §


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS CROSS-MOTION
    FOR SUMMARY JUDGMENT AND IN OPPOSITION TO DEFENDANT’S MOTION
                       FOR SUMMARY JUDGMENT



         Plaintiff Aptive Environmental, LLC (“Aptive” or “Plaintiff”) submits this Memorandum

  of Law in Support of its Cross-Motion for Summary Judgment and in opposition to Defendant’s

  Motion for Summary Judgment. Plaintiff incorporates its L.R. 56.1 Statement of Material Facts,

  L.R. 56.1 Counterstatement of Material Facts, Declaration and attached exhibits, and the evidence

  previously on file with the Court, and seeks as follows:

         (1)     Judgment as a matter of law that the $200 solicitation fee of the Village of East
                 Rockaway, New York (the “Village”), found at §§ 171-3 and 171-5(A) of the
                 Village Code, violates the First Amendment rights of Aptive, others similarly
                 situated, and Village residents, both facially and as applied; and

         (2)     A permanent injunction barring enforcement of the $200 Solicitation Fee found at
                 §§ 171-3 and 171-5(A) of the Village Code.

                                         INTRODUCTION

         Aptive initiated this action to restrain the Village from enforcing its unconstitutional $200

  solicitation license fee, found at §§ 171-3 and 171-5(A) of the recently amended Village Code (the
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 2 of 25 PageID #: 1182




  “Fee”). A municipality may charge a license fee for First Amendment activity, but only fees

  precisely tailored to the administrative expenses of the permit or license are permissible. Citizens

  Action Group v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983) (“Licensing fees used to defray

  administrative expenses are permissible, but only to the extent necessary for that purpose.”).

  Written discovery and a deposition of the Village have revealed that the Village has no support

  for its conclusory assertions that the new $200 Fee was designed to defray its administrative

  expenses. Instead, the Fee was arbitrarily determined and simply copied directly from another

  municipal ordinance, without any connection whatsoever to the actual costs borne by the Village

  to license solicitors.

          The Village has “the burden of proving that the fee equals the costs associated with the

  regulatory scheme.” Turley v. New York City Police Dep't, 988 F. Supp. 667, 674 (S.D.N.Y. 1997)

  (citing E. Connecticut Citizens Action Grp. v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983)).

  Despite having ample opportunity in discovery, the Village has not adduced any evidence or

  performed any research on its administrative costs to justify the Fee. The Fee is an arbitrary

  amount, lifted from another Village’s ordinance, with no specific justification tied to East

  Rockaway, and is thus manifestly unconstitutional. Simply put, no genuine issue of material fact

  exists. The Court should therefore grant summary judgment that the Fee is unconstitutional, and

  permanently enjoin its enforcement.

                                    FACTUAL BACKGROUND

  A.      Aptive’s Interest in Door-to-Door Solicitation and Injury from the License Fee.

          Aptive is a pest control services company with offices throughout the country. Aptive’s

  market includes cities throughout the state of New York, including the Village of East Rockaway,

  New York. Doc. 12-2, ¶ 3; Doc. 44-6, ¶ 10. Aptive’s sales are primarily made through door-to-
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 3 of 25 PageID #: 1183




  door solicitation by its sales representative employees. Doc. 12-2, ¶ 3. Aptive requires its sales

  representatives to apply for, and receive, solicitation licenses in any municipality that requires

  solicitors to possess such licenses prior to soliciting. Id. ¶¶ 6-7; Doc. 44-7, ¶ 6. Accordingly,

  ordinances that impose overly burdensome fees on solicitation licenses have a direct and

  substantial impact on Aptive’s business and its sales representative employees. Doc. 44-7, ¶¶ 10-

  15; Doc. 12-2, ¶ 10.

  B.     While the Court Has Already Enjoined the Village’s Unconstitutional Solicitation
         Restrictions, the Village Responded with an Amended Ordinance and an
         Unconstitutional $200 License Fee.

         Until June of 2019, the Village enforced both a 5:00 p.m. solicitation curfew and a $2,500

  bond requirement, which caused irreparable harm to Aptive’s door-to-door business. Doc. 12-2,

  ¶¶ 10-12. On June 6, 2019, Aptive filed its Original Complaint and request for temporary

  restraining order (“TRO”) to enjoin the Village’s enforcement of its unconstitutional curfew and

  bond requirements. See Docs. 1, 3. The Court granted Aptive’s request for a TRO and signed an

  Order to Show Cause, enjoining the Village’s enforcement of the curfew and bond requirements.

  Doc. 5. Following the TRO, the Village passed a resolution banning all solicitation by prohibiting

  the issuance of licenses. Doc. 12-12 (Permit Moratorium). On June 12, 2019, Aptive filed an

  Amended Verified Complaint and Brief in Support of a Temporary Restraining Order to enjoin

  the Village’s enforcement of this license prohibition (a de facto ban), in addition to the curfew and

  bond requirements. See Docs. 12–13. The Court granted Aptive’s amended request for a TRO and

  signed the Order to Show Cause, enjoining the Village’s enforcement of its de facto ban (permit

  moratorium), as well as the curfew and bond requirements. See Doc. 14.

         On July 16, 2019, the Court issued an Opinion and Order, granting Aptive’s request for a

  Preliminary Injunction and enjoining and restraining the Village from enforcement of its de facto

  ban and curfew and bond requirements. Doc. 24, at 18-19. On July 30, 2019, counsel for the
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 4 of 25 PageID #: 1184




  Village indicated that the Village would amend its solicitation ordinance to include a $200

  solicitation license fee. See Doc. 44-1, at 10. Counsel for Aptive repeatedly communicated to the

  Village’s counsel that the $200 fee was unconstitutional because it failed to tie directly to

  administrative costs for the processing of licenses—the constitutional standard articulated by the

  U.S. Supreme Court. Doc. 44-4, at 3-5; Doc. 44-1, at 11. The new $200 Fee is a 900% increase,

  as the Ordinance in effect up until June of 2019 required only $20 for an annual solicitor license.

  Doc. 12-1, at 2-3 (§ 171-17).

         Despite the repeated warnings from Aptive’s counsel, the Village Council amended

  Chapter 171 of the Code, eliminating the curfew and bond requirements (the “Ordinance” or

  “Chapter 171”), but including the unconstitutional $200 Fee. See Doc. 44-6 (§§ 171-3 and 171-5).

  The Ordinance has since been amended once more, but still includes the unconstitutional $200

  Fee, payable by each applicant for a solicitor license, regardless of whether the applicant receives

  the license or ever solicits in the Village. See Def.’s Mot. SJ, Ex. A. The $200 Fee is located in

  two Ordinance provisions. Section 171-3 states “all applications must be accompanied by a $200

  fee payable to the clerk.” Id. And Section 171-5(A) of the Ordinance states that license approval

  is subject to “payment by the applicant of the license fee of $200.00.” Doc. 44-6, at 4.

  C.     The Fee Has Caused Irreparable Harm to Aptive.

         Because Aptive is a “Solicitor” as defined by Chapter 171 and is therefore subject to the

  Fee, Aptive has suffered — and continues to suffer — significant harm from enforcement of the

  Fee. Doc. 44-7, ¶¶ 12-15; Doc. 44-6, at 3 (§ 171-1). First, Aptive has lost the ability to exercise its

  valuable commercial speech rights, and “[t]he loss of First Amendment freedoms, for even

  minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S.

  347, 373 (1976); see Doc. 44-7, ¶¶ 12-15. Second, the Fee has caused and will continue to cause

  significant financial harm to Aptive. The prohibitive amount of the Fee functions as a de facto ban
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 5 of 25 PageID #: 1185




  on solicitation in the Village. Doc. 44-7, ¶ 12. Aptive has lost and continues to lose thousands of

  dollars in revenue each day the Fee functionally prevents it from soliciting in the Village,

  amounting to thousands of dollars in lost profits. Id. ¶¶ 12-13. Third, the Fee unreasonably restricts

  Aptive from soliciting in the Village, restraining all the exercise of its First Amendment rights in

  this municipality and denying Aptive significant business. Id. ¶¶ 12-15.

           Just as significant, however, are the effects of the Fee on Aptive’s relationship with its

  customers. Id. ¶¶ 14-15; Doc. 12-2, ¶ 3. Aptive’s unique business model is predicated upon

  establishing a personal and trusting relationship with its customers, getting to know their homes

  and their individual needs to customize and tailor the services it provides. Id. Less-personal forms

  of marketing are simply not effective means for establishing or maintaining a personal relationship

  with Aptive’s customers. Doc. 12-2, ¶ 3; Doc. 44-7, ¶ 3. By encumbering Aptive’s ability to solicit

  residents of the Village in person with a prohibitive Fee, the Village Code directly interferes with

  Aptive’s ability to effectively and efficiently serve its current and future customers. Doc. 44-7, ¶¶

  12-15.

           Finally, the Fee substantially restricts the free speech rights of the many residents of the

  Village who do not object to door-to-door solicitation and wish to receive Aptive’s speech and

  learn about its services. Id. ¶ 12. By restricting the solicitation of such residents, see id. ¶ 14, the

  Village is violating the First Amendment rights of these residents to receive commercial speech.

                                         LEGAL STANDARD

           The court shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

  Civ. P. 56(a); Gallo v. Prudential Residential Servs. L.P., 22 F.3d 1219, 1223 (2d Cir. 1994). To

  meet the initial burden under Rule 56, “the party seeking summary judgment always bears the
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 6 of 25 PageID #: 1186




  initial responsibility of informing the court of the basis for its motion, and identifying those

  portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file, together

  with affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material

  fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The substantive law governing the case

  will identify those facts that are material and “[o]nly disputes over facts that might affect the

  outcome of the suit under the governing law will properly preclude the entry of summary

  judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

          To defeat a motion for summary judgment, the non-moving party “must do more than

  simply show that there is some metaphysical doubt as to the material facts. . . [T]he nonmoving

  party must come forward with specific facts showing that there is a genuine issue for

  trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002). The nonmoving party “may not

  rely simply on conclusory statements or on contentions that the affidavits supporting the motion

  are not credible * * *, or ‘upon the mere allegations or denials of the [nonmoving] party’s

  pleading,’ Fed. R. Civ. P. 56(e).” Longi v. Cty. of Suffolk, No. CV025821SJFWDW, 2008 WL

  858997, at *4 (E.D.N.Y. Mar. 27, 2008) (J. Feuerstein) (citing Geyer v. Choinski, No. 07–0190–

  pr, 2008 WL 190504, at *1 (2d Cir. Jan. 23, 2008) (holding that reliance upon conclusory

  statements or mere allegations is not sufficient to defeat summary judgment)).

          The standard to be applied when deciding cross-motions for summary judgment is the

  same as that for individual motions for summary judgment, and the court must consider each

  motion independent of the other. Kindle v. Dejana, 238 F. Supp. 3d 353, 365–66 (E.D.N.Y. 2017)

  (J. Feuerstein).
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 7 of 25 PageID #: 1187




                                                    ARGUMENT

  A.       License Fees for First Amendment Activity are Constitutional Only When Tailored
           to Substantiated Administrative Costs.

           It is beyond cavil that door-to-door solicitation is a form of expression that is entitled to

  First Amendment protection. See Village of Schaumburg v. Citizens for a Better Env’t, 444 U.S.

  620, 632 (1980); Doc. 24, at 9. While protected, the law allows for governmental licensing, but

  the licensing schemes are subject to scrutiny under the First Amendment. A government cannot

  profit from imposing licensing or permit fees on the exercise of a First Amendment right. Murdock

  v. Pennsylvania, 319 U.S. 105, 113–14 (1943). Only fees up to or equaling the proven

  administrative expenses of the municipality are permissible. Citizens Action Group v. Powers, 723

  F.2d 1050, 1056 (2d Cir. 1983) (“Licensing fees used to defray administrative expenses are

  permissible, but only to the extent necessary for that purpose.”). “Subsequent cases have thus

  analyzed the permissibility of fees imposed on the exercise of expressive activities by examining

  whether those fees were designed to defray, and did not exceed, the administrative costs of

  regulating the protected activity.” 1 Kwong v. Bloomberg, 876 F. Supp. 2d 246, 254 (S.D.N.Y.

  2012), aff’d, 723 F.3d 160 (2d Cir. 2013). A fee exceeding the amount necessary to offset these

  costs is unconstitutional. Eastern Connecticut Citizens Action Group v. Powers, 723 F.2d 1050,

  1056 (2d Cir. 1983).

           As the proponent of the fee, the government bears the burden of substantiating the fee

  amount by adducing specific evidence of the administrative costs purportedly defrayed. “The




  1
    See also Int'l Women's Day March Planning Comm. v. City of San Antonio, 619 F.3d 346, 369–71 (5th Cir.
  2010); Sullivan v. City of Augusta, 511 F.3d 16, 37–38 (1st Cir. 2007); Nationalist Movement v. City of York, 481 F.3d
  178, 183 (3d Cir. 2007); Mainstream Mktg. Servs., Inc. v. F.T.C., 358 F.3d 1228, 1247–48 (10th Cir. 2004); N.E. Ohio
  Coal. for Homeless v. City of Cleveland, 105 F.3d 1107, 1109–10 (6th Cir. 1997); Nat'l Awareness Found. v.
  Abrams, 50 F.3d 1159, 1165–66 (2d Cir. 1995); Ctr. for Auto Safety, Inc. v. Athey, 37 F.3d 139, 144–46 (4th Cir.
  1994); South–Suburban Hous. Ctr. v. Greater S. Suburban Bd. of Realtors, 935 F.2d 868, 897–98 (7th Cir. 1991).
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 8 of 25 PageID #: 1188




  entity imposing a permit or license fee has the burden of proving that the fee equals the costs

  associated with the regulatory scheme.” Turley, 988 F. Supp. at 674. “It is the government’s burden

  to demonstrate that its licensing fee is reasonably related to recoupment of the costs of

  administering the licensing program.” Fly Fish, Inc. v. City of Cocoa Beach, 337 F.3d 1301, 1314

  (11th Cir. 2003); see also Nat'l Awareness Found. v. Abrams, 50 F.3d 1159, 1166 (2d Cir. 1995);

  Northeast Ohio Coalition for the Homeless v. Cleveland, 105 F.3d 1107, 1110 (6th Cir. 1997)

  (same); Fernandes v. Limmer, 663 F.2d 619, 633 (5th Cir. 1981) (same); Moffett v. Killian, 360 F.

  Supp. 228, 232 (D. Conn. 1973) (same). “Where, as here, a municipal ordinance imposes a fee

  which threatens to interfere with a right guaranteed by the First Amendment, the burden of proving

  the reasonableness of that fee rests with those seeking to enforce it.” Chester Branch, Nat'l Ass'n

  for Advancement of Colored People v. City of Chester, 253 F. Supp. 707, 712 (E.D. Pa. 1966).

         Without evidence that “the administrative fee charged and to be charged is equal to the cost

  incurred or to be incurred by [the municipality] . . . the administrative fee cannot be sustained.” E.

  Connecticut Citizens Action Grp. v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983). The burden of

  justifying restrictions on First Amendment activity is not satisfied by “mere speculation or

  conjecture.” Edenfield v. Fane, 507 U.S. 761, 770 (1993). The Village may not carry its evidentiary

  burden by relying upon “conclusory assertion[s] by an interested party, particularly when

  unsupported by any statistics or firsthand knowledge.” City of Watseka, 796 F.2d 1547, 1556 (7th

  Cir. 1986), aff’d, 479 U.S. 1048 (1987); see also Edenfield, 507 U.S. at 771. Instead, the Village

  must produce concrete evidence supporting its regulation of First Amendment rights. New York

  Youth Club v. Town of Harrison, 150 F. Supp. 3d 264, 273 (S.D.N.Y. 2015) (Town failed to set

  forth sufficient documentary or testimonial evidence to show its governmental interests were

  actually served by or justify the solicitation regulation).
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 9 of 25 PageID #: 1189




  B.      The Village Has No Evidence Connecting the $200 Fee to its Administrative Expenses,
          and Thus Fails to Carry its Constitutional Burden.

          The Village has adduced no evidence whatsoever demonstrating it designed the $200 Fee

  to defray the precise amount of its administrative expenses related to solicitation. The Village can

  make no showing that the Fee equals the costs associated with its solicitation regulatory scheme.

  Indeed, the Village has not even calculated any of its administrative expenses prior to setting its

  ordinance—and still has not done so. See Ex. A, 2 Village Dep. 118:14-119:19; 125:6-9; 135:2-15.

  The Village has not carried its burden to justify the Fee under the First Amendment. Because there

  is no genuine material fact issue, the Court should grant summary judgment that the Fee is

  unconstitutional and permanently enjoin it.

          1.       The Village Cannot Secure Summary Judgment Through an Untimely
                   Attorney Affidavit Conflicting with the Village’s 30(b)(6) Testimony.

          During discovery, Aptive served multiple interrogatories and requests for production to

  elicit all documents and communications relied on by the Village in determining the amount of the

  Fee. The Village did not object but responded to each that it had no evidence. Indeed, each time

  the Village responded that it had no such documents or communications. Ex. B, at 4-6; Ex. C, at

  1-4.

          Now, the Village has moved for summary judgment based solely on a naked attorney

  affidavit. See Def.’s Mot. SJ Aff. Several reasons support the Court in striking this scant evidence

  and denying the Village’s Motion. First, this attorney affidavit is not a Statement of Material Facts

  in compliance with L.R. 56.1. Second, the attorney affidavit is not based on personal knowledge,

  which is a fundamental requirement of Rule 56(c)(4). See Def.’s SJ Aff. This evidence is therefore

  improper for summary judgment. Rohlehr v. Brookdale Univ. Hosp. & Med. Ctr., 390 F. Supp. 2d


  2
   Ex. A, Ex. B, and Ex. C refer to the exhibits attached to the Declaration in support of Plaintiff’s Cross-Motion for
  Summary Judgment.
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 10 of 25 PageID #: 1190




   207, 208 (E.D.N.Y. 2005) (“Affidavits in opposition to summary judgment must be made on

   personal knowledge . . . An attorney affidavit does not meet this standard and is insufficient to

   defeat a summary judgment motion. Accordingly, facts recited in the defendant’s Rule 56.1

   statement are deemed admitted, to the extent they are supported by citation to admissible

   evidence.”) (emphasis supplied). The Court may disregard the Village’s factual assertions in the

   Affidavit and Memorandum of Law on these bases alone and admit the factual assertions in

   Aptive’s Statement of Material Facts. Rohlehr, 390 F. Supp. 2d at 208. The Village’s

   Memorandum of Law is not a proper vehicle through which to present facts to the Court. Kulhawik

   v. Holder, 571 F.3d 296, 298 (2d Cir. 2009) (“An attorney’s unsworn statements in a brief are not

   evidence.”); Giannullo v. City of N.Y., 322 F.3d 139, 142 (2d Cir. 2003) (stating that a

   memorandum of law “is not evidence at all”); Knight v. Nassau Cty., No. 17CV0958SFJSIL, 2019

   WL 3817392, at *5 (E.D.N.Y. Aug. 14, 2019) (J. Feuerstein) (“Naturally, any factual statements

   must cite to the record with specificity in the first instance.”) (emphasis original).

          Third, the Village’s attorney affidavit flatly contradicts the Village’s sworn 30(b)(6)

   testimony. The Village testified earlier that it does not know the amount of time it would take to

   issue a solicitor license, because it has not yet issued any licenses. Ex. A, Village Dep. 28:20-29:9.

   Yet here, the Village Attorney introduces through affidavit an estimate of 2 hours. Def.’s Aff., ¶¶

   8-9. The Village testified earlier that it does not have any evidence to support its view that

   background checks cost one hundred dollars per applicant and has not researched any background

   check companies. Ex. A, Village Dep. 118:14-119:19. Yet here, the Village Attorney introduces

   through affidavit an estimate of at least $100. Def.’s Aff. ¶ 7. This contradictory affidavit is

   improper. “[A] party may not create an issue of fact by submitting an affidavit in opposition to a

   summary judgment motion that, by omission or addition, contradicts the affiant’s previous
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 11 of 25 PageID #: 1191




   deposition testimony.” Hayes v. New York City Department of Corrections, 84 F.3d 614, 619 (2d

   Cir. 1996). “If a party who has been examined at length on deposition could raise an issue of fact

   simply by submitting an affidavit contradicting his own prior testimony, this would greatly

   diminish the utility of summary judgment as a procedure for screening out sham issues of fact.” Id.

   The post-hoc affidavit submitted by the Village Attorney cannot establish any facts tying the Fee

   to administrative costs.

          Finally, the Federal Rules prevent the Village from using the unproduced factual assertions

   in the attorney affidavit (see Def.’s Mot. SJ Aff. ¶¶ 7-10) to support or contest a dispositive motion.

   The factual assertions in ¶¶ 7-10 were requested during discovery, but the Village did not provide

   them. Compare Ex. B (Interrogatories 1-4) with Ex. C (Responses to Interrogatories 1-4). Rules

   26 and 37 preclude the admission of responsive factual material withheld during discovery. “If a

   party fails to provide information or identify a witness as required by Rule 26(a) or (e), the party

   is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or

   at trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The

   intention of this preclusionary measure is to prevent the practice of ‘sandbagging’ an opposing

   party with new evidence, and it applies on motions for summary judgment.” Hooks v. Forman

   Holt Eliades & Ravin LLC, No. 11 Civ. 2767 (LAP), 2015 WL 5333513, at *4 (S.D.N.Y. Sept. 14,

   2015); see also Pace v. Air & Liquid Sys. Corp., 171 F. Supp. 3d 254 (S.D.N.Y. 2016) (exhibits

   appended to witness declaration that had not been produced to defendant during discovery would

   not be considered on motion for summary judgment).

          The Village must be held to its discovery responses, in which Aptive requested the exact

   information the Village now belatedly attempts to introduce by affidavit.
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 12 of 25 PageID #: 1192




          2.      The Village Has Not Produced Any Evidence to Support the Fee.

          The Village must be held to its discovery responses in the record. And the record before

   the Court shows the Village has adduced no evidence to support the Fee. It has no witness

   statements, studies, analyses, accounting reports, legislative findings, police reports, memoranda,

   or other data to support its Fee amount. The written discovery responses demonstrate this fact.

   Aptive’s Request for Production No. 1 sought “All documents and communications reflecting any

   research, studies, investigations, analysis, accounting reports, memoranda, or other data related to

   the processing costs incurred by the Village in licensing solicitors.” This discovery sought

   evidence of the administrative costs of the Village to process applications. The Village did not

   object, but simply responded: “Other than the work product of the Village Attorney, no such

   documents exist.” See Ex. B, at 6 (RFP 1); Ex. C, at 3 (Response to RFP 1).

          Aptive’s Request for Production No. 2 requested “All documents and communications

   reflecting any research, studies, investigations, analysis, or accounting reports, memoranda, or

   other data related to the costs incurred by the Village in enforcing Chapter 171 of the Village

   Code.” Aptive issued this request to discover evidence used by the Village in assessing

   administrative enforcement costs. Again, the Village responded that “no such documents exist”

   beyond the Village Attorney’s work product. Ex. B, at 6 (RFP 2); Ex. C, at 3 (Response to RFP

   2).

          Aptive’s Request for Production 5 requested “All documents and communications

   considered by the Village in determining the $200 Fee amount.” Again, the Village responded that

   “no such documents exist” beyond the Village Attorney’s work product. See Ex. B, at 6 (RFP 5);

   Ex. C, at 4 (Response to RFP 5).
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 13 of 25 PageID #: 1193




          Finally, Request for Production 9 sought “All documents and communications related to

   or concerning the Village’s determination of the $200 Fee amount.” Once more, the Village

   responded that “no such documents exist” beyond the Village Attorney’s work product. See Ex.

   B, at 6 (RFP 9); Ex. C, at 4 (Response to RFP 9).

          The Village confirmed this lack of research, studies, investigations, analysis, accounting

   reports, memoranda, or other data in the 30(b)(6) deposition. There, the Village testified

   unequivocally that no documents exist to support its contention that $200 represents the

   administrative processing costs of each solicitor license:




   Ex. A, Dep. 75:13-18. The Village further testified it had no evidence supporting its claims about

   enforcement costs relative to this Ordinance:




   Ex. A, Village Dep. 75:19-76:1. These are binding corporate admissions that the Village does not

   have evidence tying its Fee to administrative expenses. Spanski Enterprises, Inc. v. Telewizja

   Polska, S.A., No. 10 CIV. 4933 ALC GWG, 2013 WL 81263, at *7 (S.D.N.Y. Jan. 8, 2013) (“As
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 14 of 25 PageID #: 1194




   the Rule 30(b)(6) corporate deponent, Ms. Nadolna’s testimony at her deposition is binding upon

   TVP.”) (citing Reilly v. Natwest Markets Group Inc., 181 F.3d 253, 268 (2d Cir. 1999)).

          Courts have repeatedly invalidated First Amendment license fees where the municipality

   could not produce any accounting reports or other analyses showing the precise amount of

   administrative expense. In Turley v. New York City Police Dep’t, the court invalidated a $45 fee

   for a sound device permit because the City did not adduce “sufficient evidence” of the time spent

   processing permits and the hourly salary of the city official doing the processing. 988 F. Supp.

   667, 674–75 (S.D.N.Y. 1997). The City also “provided no evidence” of the hours spent or hourly

   salary of officials in doing other tasks incidental to enforcing the ordinance. Because the record

   did “not provide sufficient evidence from which to estimate these other costs” or the costs

   associated with processing, the fee was unconstitutional. See also E. Connecticut Citizens Action

   Grp. v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983) (“The court below found no evidence that the

   administrative fee charged and to be charged to plaintiffs is equal to the cost incurred or to be

   incurred by defendants . . . Absent such a showing, DOT’s administrative fee cannot be

   sustained.”).

          The same is true here. The Village has produced no evidence at all to support its estimated

   processing costs and no evidence at all to support its estimated enforcement costs. Ex. A, Village

   Dep. 43:3-12; 45:5-46:10; 75-76; Ex. B, at 4-6; Ex. C, at 1-4. The municipality in Turley produced

   a detailed cost methodology with multiple exhibits, yet its evidentiary showing was still

   insufficient. By this measure, the Village’s total lack of evidence for the Fee underscores its

   extreme unconstitutional and arbitrary nature. See also Big Hat Books v. Prosecutors, 565 F. Supp.

   2d 981, 994–95 (S.D. Ind. 2008) (“Defendants have provided not a shred of evidence suggesting

   that the $250.00 fee is proportional to the amount of work required by the secretary of state's office
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 15 of 25 PageID #: 1195




   resulting from a filing, and we cannot fathom how ‘notification of local officials’ could justify

   such a fee. Such a requirement does not pass constitutional muster.”). 3

            The Fifth Circuit echoed this clear requirement for evidence to justify the Fee amount. In

   Limmer, the court struck down even a small fee imposed on First Amendment activity at an airport,

   when the government had not produced evidence of the administrative expense purportedly

   defrayed by such fee. Fernandes v. Limmer, 663 F.2d 619 (5th Cir. 1981). There, the DFW airport

   claimed a $6.00 literature distribution and fund solicitation fee “was to be used in defraying the

   costs incurred by the Board in investigation and preparation of the permit and subsequent

   supervision.” Id. at 632. But when challenged, the municipality could not produce “any support

   for its contention that the $6.00 fee is needed to defray the costs of operating the permit system.”

   Id. at 633. The $6.00 fee failed First Amendment scrutiny because the government could not

   demonstrate a concrete link between the fee and the costs of the licensing process. Id. See also

   Chester Branch, Nat'l Ass'n for Advancement of Colored People v. City of Chester, 253 F. Supp.

   707, 709 (E.D. Pa. 1966) (“Defendants have produced no evidence as to the relationship, or as to

   the reasonableness of the relationship, if any, between the twenty-five dollar fee imposed by

   Chester Ordinance No. 82-1955 and the cost of enforcing said ordinance.”).

            The Village’s failure to produce any supporting documents for its Fee is fatal. The Village

   admits it has no documents, witness statements, studies, analyses, data, accounting reports,

   legislative findings, police reports, memoranda, or other information of any kind upon which it

   relied or consulted when passing this Fee. Ex. A, Village Dep. 75-76, 78. This failure to produce

   evidence dooms the Fee’s constitutionality. E.g., AAK, Inc. v. City of Woonsocket, 830 F. Supp.



   3
    Like the Village (see Def.’s Mot. S.J. and Aff.), the municipality in Big Hat Books attempted to rely on the arguments
   of counsel as its “evidence” of administrative expense. The court held that this fell far short of justifying the license
   fee.
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 16 of 25 PageID #: 1196




   99, 105 (D.R.I. 1993) (“The City has provided no estimates of projected man hours for

   enforcement of the provisions. Plaintiff has shown that there is no evidence at all in support of the

   differential license fee, and is therefore entitled to summary judgment.”); S.-Suburban Hous. Ctr.

   v. Greater S. Suburban Bd. of Realtors, 935 F.2d 868, 897–98 (7th Cir. 1991) (“the City failed to

   present any specific evidence of dollar figures reflecting either the revenue it generated from its

   sign permit fees or its costs in administering its sign regulations. Because of the failure of Country

   Club Hills to demonstrate a reasonable relationship between its permit fees and administrative

   costs, we hold that the municipality's permit fee ordinance is unconstitutional.”); see also Covenant

   Media of Illinois, L.L.C. v. City of Des Plaines, Ill., No. 04 C 8130, 2005 WL 2277313, at *5 (N.D.

   Ill. Sept. 15, 2005) (invalidating billboard licensing fee because city failed to produce evidence of

   its costs of enforcing its permitting scheme or billboard restrictions).

          3.      The Village Did Not Conduct Any Research or Make Any Findings of its
                  Administrative Expenses Prior to Setting the Fee.

          The Village concedes that it performed no research, conducted no studies, and did no

   investigation of its administrative expenses prior to setting the $200 Fee amount.

           Courts uniformly hold that a city must conduct research and perform detailed studies of

   its administrative costs to justify a license fee. In Fly Fish, Inc., the Eleventh Circuit enjoined a

   license fee for First Amendment adult entertainment expression because the city had no studies to

   support its claim that the fee amount matched its administrative expenses. 337 F.3d at 1315. The

   City conceded “that it ha[d] conducted no real accounting of the costs of administering its licensing

   program.” Id. Instead, the City tried to justify its license fee (as the Village does here) based solely

   on the ipse dixit argument of counsel that the fee was “reasonable as a matter of law.” Id. The

   Court rejected this justification and extended no deference to the municipality: “Absent a record

   sufficient to support the City’s claim that its licensing fee is constitutionally reasonable, we hold
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 17 of 25 PageID #: 1197




   that the present fee is unconstitutional.” Id. (emphasis added). Like the Village, the City of Cocoa

   Beach claimed the licensing fee was justified by the cost of processing the application. But the

   court held that, absent an evidentiary record showing that the fee was necessary to recoup the costs

   of processing the license application, it was unconstitutional. Id.

          As in Fly Fish, the Village did not investigate any of its administrative expenses and has

   no record of them, so the $200 Fee cannot be constitutional. First, the Village failed to consult the

   Clerk’s office prior to setting the Fee—even though that office handles all the administration for

   solicitation licenses and is the only office that would know the administrative expenses of

   licensing:




   Ex. A, Village Dep. 63:2-6.




   Ex. A, Village Dep. 62:10-23; see also id. 60:2-63:13. And the Village repeatedly admitted this

   lack of consultation in its discovery responses:
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 18 of 25 PageID #: 1198




          Request for Admission 1: “Admit that the Village did not consult any documents or
          individuals beyond the Village Attorney (John Ryan) in determining the $200 Fee.” Ex. B,
          at 7.

                  Response: “Admit.” Ex. C, at 4.
          Interrogatory 1: “Identify all documents, witness statements, studies, analyses, data,
          accounting reports, legislative findings, police reports, Village Clerk memoranda, or other
          information of any kind upon which the Village relied or which it consulted to determine
          the $200 Fee amount.” Ex. B, at 4.
                  Response: “Other than the work product of the Village Attorney, no such
                  documents exist.” See Ex. C, at 1.
          Interrogatory 2: “Identify each Village employee, Village representative, Village official,
          or third party involved or consulted by the Village in determining the $200 Fee amount,
          providing the contact information of each.” Ex. B, at 4.
                  Response: “John E. Ryan, Village Attorney.” Ex. C, at 2.
          Interrogatory 9: “Describe in detail the process undertaken by the Village in drafting and
          amending Chapter 171 of the Village Code in 2019. Include in your answer each person
          involved in the drafting and amendment process, as well as a description of his/her
          involvement.” Ex. B, at 5.
                  Response: “The Village Attorney.” Ex. C, at 3.
   The Village cannot carry its burden to show a tight fit between the Fee and its actual administrative

   expenses, when it failed to consult the only office possessing the information on such expenses.

          Second, the Village wholly failed to conduct any other types of studies into its

   administrative expenses for processing licenses or regulating solicitation. The Village’s 30(b)(6)

   representative admitted:




   Ex. A, Village Dep. 78:3-8.
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 19 of 25 PageID #: 1199




          The Village now perplexingly claims it will need up to $100 to perform a background

   check on each applicant, see Def.’s Mot. SJ Aff. ¶ 7, yet it testified under oath that it has not taken

   estimates from any background check companies to determine the Village’s cost for performing a

   background check. Ex. A, Village Dep. 118:14-119:9. Moreover, the Village has conceded that it

   is unaware of any documents or communications that would show the Village’s procedure for

   conducting a criminal background check. Ex. A, Village Dep. 76:2-5, 78:16-20. And the Village

   further admitted that there has not been any background check done for solicitor licenses in the

   past three years. Ex. A, Village Dep. 27:2-10.

          The Village also has no documents or communications that show any research or studies

   or investigations or analyses or accounting reports or memoranda or other data to support its

   figures regarding enforcement costs for Chapter 171 of the Village Code. Ex. A, Village Dep.

   75:19-76:1; see also id. 78:9-20. The Village did not research enforcement costs prior to enacting

   the $200 Fee amount. Ex. A, Village Dep. 124:24-125:9. And the Village does not know how

   much it spent on enforcement costs related to solicitation in the years 2017–2019, and has

   conceded that the amount could even be zero. Ex. A, Village Dep. 45:5-46:10. “To prove

   enforcement costs, the City must provide evidence that its enforcement efforts are directly related

   to [the solicitor licensing scheme], and not to some other regulatory scheme.” Turley, 988 F. Supp.

   at 675. The Village has not done so.

          Without a record that it considered concrete evidence of administrative costs for processing

   licenses or enforcing its solicitation ordinance—or even showing that it consulted the very people

   charged with administration (the Clerk)—the Village cannot demonstrate the Fee is constitutional.

   The factual assertions in the post-hoc affidavit submitted by the Village Attorney (Def.’s Mot. and

   Aff. ¶¶ 7-10), which were not produced in discovery, cannot link the Fee to administrative costs.
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 20 of 25 PageID #: 1200




   See Section B.1, supra. The Village has already admitted it did not know the administrative costs

   when it passed the law. It conducted no research or investigation into this matter. The Fee is

   arbitrary.

           4.     The Village’s Most Recent Cost Estimates Are Entirely Speculative and
                  Therefore Fail the Constitutional Standard.

           The Village’s estimates of different categories of expenses—all of which were made

   months after the $200 was passed into law—cannot carry its burden to show the Fee is reasonably

   related to actual administrative costs of licensing solicitors. See Def.’s Mot. and Aff. ¶¶ 5-10. None

   of the Village’s recently concocted expense categories appeared in the September 2019 ordinance

   that enacted the $200 Fee, demonstrating that none of these categories were considered at the time

   of setting the Fee amount. Only after Aptive challenged the Fee did the Village amend its

   ordinance to state that the $200 Fee covers the following types of expenses: a) processing costs;

   b) criminal background checks; c) maintenance of the “No Knock” list; and d) enforcement of the

   provisions of this chapter of the Code. Def.’s Mot. SJ Aff. and Ex. A (§ 171-3) (January 2020).

   This post-hoc justification cannot carry the Village’s burden.

           Courts have repeatedly invalidated fees when the purported administrative costs are

   speculative. In Baldwin v. Redwood City, 540 F. 2d 1360, 1371-72 (9th Cir. 1976), the city sought

   to justify fees on political signs by introducing evidence purporting to show an average inspection

   cost of $10 per sign and an average removal cost of $25 per sign. On its face this evidence

   suggested the fees were not excessive. The court, however, held the city’s cost estimates

   inadequate because the assumptions underlying them were unreasonable, bearing no relationship

   to actual time spent inspecting or removing signs. Id. The city’s purported inspection and removal

   fees were “essentially arbitrary, bearing no relationship” to the actual cost of inspection. Id. The

   failure to apportion fees based on the city’s actual costs demonstrated the fees were arbitrary.
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 21 of 25 PageID #: 1201




          In Bayside, the city offered far more evidence than the Village does here, but still failed to

   justify its license fee because the purported costs were speculative estimates, not based on actual

   cost records. Far exceeding the Village’s proffer in this case, the city in Bayside introduced detailed

   testimony concerning its anticipated costs. City witnesses testified about the total annual

   enforcement costs with respect to additional police officer salaries, support staff, cars and other

   equipment to regulate the adult business at issue. Bayside Enterprises, Inc. v. Carson, 450 F. Supp.

   696, 705–06 (M.D. Fla. 1978). But still the court rejected this evidence because it was speculative.

   “Although the City’s witnesses explained their cost projections in terms of fixed manpower and

   equipment needs, none of the witnesses was able to tie his particular projections to specific

   administrative requirements in anything other than a speculative manner.” Id. at 705.

          The government must demonstrate that its cost estimate is based on reasonable, non-

   speculative assumptions. Otherwise the fee based on such an estimate is unconstitutional. Id. at

   705. See also Moffett v. Killian, 360 F. Supp. 228, 232 & n.6 (D. Conn. 1973) (administrative costs

   based on estimates of clerk’s annual salary were speculative because the “State failed to prove

   exactly what she did, and it leaves entirely to speculation whether or not all of her work was

   essential for the purposes of [the regulation]”). See Def.’s Mot. SJ Aff., ¶¶ 8-9 (speculation as to

   hours spent by Village Clerk to regulate solicitation).

          Here, the Village’s cost estimates are nothing more than a guess. The Village admitted that

   it does not know any of its administrative costs because it has never licensed a solicitor:
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 22 of 25 PageID #: 1202




   Ex. A, Village Dep. 113:10-21. The Village admits it has no way of knowing how much time (and

   therefore how much expense) it will take to issue a solicitor license. Ex. A, Village Dep. 28:20-

   29:9. A municipality cannot justify a license fee based on speculation about administrative costs.

   The First Amendment requires far more. And the Village cannot escape this burden simply because

   it has a new ordinance. Instituting a new licensing regime does not excuse the municipality from

   justifying its fee with reference to actual data. See AAK, Inc. v. City of Woonsocket, 830 F. Supp.

   99, 105 (D.R.I. 1993) (“The City admits that it has no experience with implementing the

   ordinance's restrictions, because plaintiff is the only adult cabaret in Woonsocket and is exempt

   from those requirements. The City has provided no estimates of projected man hours for

   enforcement of the provisions. Plaintiff has shown that there is no evidence at all in support of the

   differential license fee, and is therefore entitled to summary judgment.”). As the Village admitted,

   it is only providing “an approximation” because it has “performed no studies” as to its

   administrative costs for solicitors. The estimates are pure speculation:
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 23 of 25 PageID #: 1203




   Ex. A, Village Dep. 135:2-15; see also id. 43:3-12 (Village concedes no way to know cost to issue

   a solicitor license because Village has never issued one); id. 106:13-24 (“seventy-five dollar”

   enforcement cost estimate not made by Village Clerk; Village Clerk not consulted in making that

   approximation); id. 45:5-46:10 (Village has no knowledge of enforcement costs from 2017-2019

   and conceded amount “could be zero”).

          The Court should also disregard the Village’s administrative cost estimates as speculation

   because the Village did not even compute the $200 Fee with East Rockaway specifically in mind.

   Rather, the Fee was copied, verbatim, from another municipality’s ordinance without any

   consideration of the Village’s administrative costs:
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 24 of 25 PageID #: 1204




   Ex. A, Village Dep. 71:8-72:2. Because the Village copied and pasted the Fee from another

   municipality, the Court should reject any post-hoc justifications based on administrative expenses.

   All these newly asserted “costs” are speculation, created after the fact to justify a fee that was set

   without study, without research, without investigation, and without a constitutional basis. It is the

   Village’s burden to justify the $200 amount. Eastern Connecticut Citizens Action Group v.

   Powers, 723 F. 2d 1050, 1056 (2nd Cir. 1983). It has not—and cannot—do so.

                                             CONCLUSION

          The Court should invalidate this Fee under the well-established First Amendment standard.

   The Fee is arbitrary, which confirms its true intent: to discourage, or prohibit entirely, solicitation

   in the Village. The Village has now twice defied the Court’s orders to allow reasonable commercial

   solicitation within its borders. The Village has adduced no evidence, and performed no

   investigation, prior to setting this Fee. Any cost computations offered by the Village came after

   discovery closed and have no evidentiary support. The Court should therefore declare the Fee,
Case 2:19-cv-03365-DRH-SIL Document 56-1 Filed 05/11/20 Page 25 of 25 PageID #: 1205




   found at Village Code §§ 171-3 and 171-5(A), unconstitutional as violative of the First

   Amendment, and permanently enjoin enforcement of Village Code §§ 171-3 and 171-5(A).



   Dated: March 31, 2020                        Respectfully submitted,

                                                Daniel E. DeCicco, Esq.
                                                DARGER ERRANTE YAVITZ & BLAU LLP
                                                116 East 27th Street at Park Avenue
                                                New York, NY 10016
                                                (212) 452-5300

                                                /s/ Kent D. Krabill
                                                Kent D. Krabill, admitted pro hac vice
                                                Texas Bar No. 24060115
                                                kkrabill@lynnllp.com
                                                Samuel Clinton Cowan, admitted pro hac vice
                                                Texas Bar No. 24109760
                                                ccowan@lynnllp.com
                                                LYNN PINKER COX & HURST, LLP
                                                2100 Ross Avenue, Suite 2700
                                                Dallas, Texas 75201
                                                (214) 981-3800

                                                Attorneys for Plaintiff
                                                Aptive Environmental, LLC




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 31, 2020, a true and correct copy of the above and foregoing

   was served on all counsel of record via email, and a cover letter filed on ECF, in compliance with

   the Court’s Individual Rule 4(B).

                                                       /s/ Kent D. Krabill
                                                       Kent D. Krabill
